Name: Council Regulation (EC) No 1548/95 of 29 June 1995 amending Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas
 Type: Regulation
 Subject Matter: trade policy;  agricultural structures and production;  agricultural policy;  agricultural activity
 Date Published: nan

 No L 148/36 EN Official Journal of the European Communities 30 . 6 . 95 COUNCIL REGULATION (EC) No 1548/95 of 29 June 1995 amending Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years , of permanent abandonment premiums in respect of wine-growing areas THE COUNCIL OF THE EUROPEAN UNION, permanent abandonment premiums in respect of wine-growing areas those areas having previously received aid for the restructuring of vineyards, HAS ADOPTED THIS REGULATION: Article 1 In Article 3 of Regulation (EEC) No 1442/88 the following letter ( e ) is hereby added: '( e ) wine-growing areas which have received financing for their restructuring.' Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Council Regulation (EEC ) No 1442/88 (4 ) defines the scope for the application of permanent abandonment premiums in respect of wine-growing areas; Whereas , in order to guarantee better use of available resources, it is necessary to exclude from eligibility for Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1995 . For the Council The President J. BARROT (') OJ No C 99, 21 . 4 . 1995 , p. 42 . ( 2 ) OJ No C 151 , 19 . 6 . 1995 . ( 3 ) OJ No C 155 , 21 . 6 . 1995 , p. 21 . ( 4 ) OJ No L 132, 28 . 5 . 1988 , p . 3 . Regulation as last amended by Regulation (EEC ) No 1990/93 (OJ No L 182, 24 . 7. 1993 , p . 7).